Name: Commission Regulation (EEC) No 2700/78 of 17 November 1978 amending the nomenclature used in the Common Customs Tariff annexed to Regulation (EEC) No 950/68 for certain agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 78 Official Journal of the European Communities No L 324/25 COMMISSION REGULATION (EEC) No 2700/78 of 17 November 1978 amending the nomenclature used in the Common Customs Tariff annexed to Regulation (EEC) No 950/68 for certain agricultural products in column 2 for subheading 02.03 A shall be replaced by the following texts : (a) German text : 'A. Fettlebern von GÃ ¤nsen oder Enten ; (b) Dutch text : 'A. vette levers (foies gras) van ganzen of van eenden' : (c) English text : 'A. Fatty liver of goose or duck'. Article 2 The text in the description column for subheading 02.03 A of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 shall be replaced by the following texts : (a) German text : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( l ), as amended by Regulation (EEC) No 369/76 (2), and in particular Article 5 thereof, Whereas it is necessary to introduce amendments in the Annex to Commission Regulation No 199/ 67/EEC of 28 June 1967 fixing the coefficients for calculating levies on derived poultrymeat products (3), as last amended by Regulation (EEC) No 1 776/74 (4), and in the Annex to Commission Regulation (EEC) No 2410/78 of 17 October 1978 fixing the sluice gate prices and levies for poultrymeat (5), to eliminate linguistic discrepancies ; Whereas, under Article 11 of Regulation (EEC) No 2777/75, the tariff nomenclature resulting from the application of that Regulation forms part of the Common Customs Tariff annexed to Council Regula ­ tion (EEC) No 950/68 of 28 June 1968 (6), as last amended by Regulation (EEC) No 2658/78 (7) ; whereas, as a technical consequence of the amend ­ ment to Regulation No 199/67/EEC, the tariff nomen ­ clature is modified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation No 199/67/EEC and in the Annex to Regulation (EEC) No 2410/78 , the text 4A. Fettlebern von GÃ ¤nsen oder Enten ; (b) Dutch text : A. vette levers (foies gras) van ganzen of van eenden' ; (c) English text : 'A. Fatty liver of goose or duck'. Article 3 This Regulation shall enter into force on 20 November 1978 . It shall apply from 1 January 1979. This Regulation shall be binding in its entiretv and directly applicable in all Member States. Done at Brussels, 17 November 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 282, 1 . 11 . 1975, p. 77. I2) OJ No L 45, 21 . 2. 1976, p. 3 . (3) OJ No 134, 30. 6. 1967, p. 2831 /67. (4) OJ No L 186, 10 . 7. 1974, p. 16 . (5) OJ No L 292, 18 . 10 . 1978, p. 9 . (6) OJ No L 172, 22. 7. 1968, p . 1 . O OJ No L 320, 14. 11 . 1978, p. 10 .